U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ☒ Annual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June30, 2017 ☐ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-35392 RADIANT LOGISTICS, INC. (Exact name of Registrant as Specified in Its Charter) Delaware 04-3625550 (State or other jurisdictionof incorporation or organization) (IRS EmployerIdentification Number) 405 114th Avenue S.E., Third Floor
